          Case 1:18-cv-03969-GHW Document 264 Filed 12/11/20 Page 1 of 2
                                                                          USDC SDNY
                                                                          DOCUMENT
                                                                          ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                          DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                          DATE FILED: 12/11/2020
------------------------------------------------------------------X
  AMERICAN E GROUP LLC,                                           :
                                                                  :
                                                  Plaintiff,      :
                              -against-                           :          1:18-cv-3969-GHW
                                                                  :
  LIVEWIRE ERGOGENICS INC.,                                       :             ORDER
                                                                  :
                                             Defendant.           :
------------------------------------------------------------------X


GREGORY H. WOODS, United States District Judge:

         A bench trial in this case will begin on Tuesday, October 12, 2021 at 9:00 a.m. The trial

will take place in Courtroom 12C of the United States District Court for the Southern District of

New York, Daniel Patrick Moynihan U.S. Courthouse at 500 Pearl Street, New York, New York,

10007.

         The parties are directed to submit the pretrial materials outlined in the Court’s Individual

Rule 5, including the joint pretrial order, no later than July 19, 2021. Additionally, by the same date,

the parties are directed to submit to the Court affidavits constituting the direct testimony of each

trial witness, except for testimony of an adverse party, a person whose attendance must be

compelled by subpoena, or a person for whom a party has requested and the Court has agreed to

hear direct testimony during the trial. Three business days after submission of such affidavits,

counsel for each party should submit a list of all affiants whom he or she intends to cross-examine at

the trial. The original affidavits will be marked as exhibits at trial.

         Any motions in limine must also be filed no later than July 19, 2021. As outlined in the

Court’s Individual Rule 5(B)(i), if any motions in limine are filed, opposition papers are due no later

than seven days after the date of service of the motion. Reply papers, if any, are due no later than

four days after the date of service of the opposition. Courtesy copies of motions in limine should be
         Case 1:18-cv-03969-GHW Document 264 Filed 12/11/20 Page 2 of 2



submitted when the motions are fully briefed; courtesy copies of all other trial materials are due

when filed.

        The Court will hold a final pretrial conference on August 23, 2021 at 1:00 p.m. to discuss

the parties’ pretrial submissions and, if necessary, to hear oral argument and potentially rule on any

motions in limine. The final pretrial conference will take place by telephone. The parties are directed

to the Court’s Emergency Rules in Light of COVID-19, which are available on the Court’s web

page, for the dial-in number and access code and other relevant information. The parties are

specifically directed to comply with Rule 2(C) of those rules.

        SO ORDERED.

 Dated: December 11, 2020                            _____________________________________
                                                              GREGORY H. WOODS
                                                             United States District Judge




                                                    2
